UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


POWER SERVICES, INCORPORATED,           
                 Plaintiff-Appellant,
                 v.
MCI CONSTRUCTORS, INCORPORATED;                  No. 01-2163
NATIONAL UNION FIRE INSURANCE
COMPANY OF PITTSBURGH,
INCORPORATED,
              Defendants-Appellees.
                                        
            Appeal from the United States District Court
         for the Eastern District of Virginia, at Alexandria.
                Leonie M. Brinkema, District Judge.
                          (CA-97-927-A)

                       Argued: May 8, 2002

                       Decided: June 5, 2002

      Before WILKINSON, Chief Judge, and WILKINS and
                  LUTTIG, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

ARGUED: Ronald Eugene Gilbertson, BELL, BOYD & LLOYD,
P.L.L.C., Washington, D.C., for Appellant. Richard O’Shea Wolf,
MOORE & LEE, L.L.P., McLean, Virginia, for Appellees. ON
BRIEF: Robert J. Sciaroni, Andrew N. Cook, Michael J. Schrier,
2               POWER SERVICES v. MCI CONSTRUCTORS
BELL, BOYD & LLOYD, P.L.L.C., Washington, D.C., for Appel-
lant.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Power Services, Inc. brought an action against MCI Constructors
and MCI’s surety, National Union Fire Insurance Company (collec-
tively "MCI"), seeking to collect payment for services rendered on a
construction project. MCI moved for dismissal, alleging that the par-
ties had reached a settlement. The district court determined that a set-
tlement had been reached and dismissed the action. Power Services
appealed and we remanded for resolution of certain factual questions.
On remand, the district court held an evidentiary hearing and once
again determined that the parties had entered into a settlement agree-
ment. Because the district court’s factual determination that the par-
ties had reached a settlement was not clearly erroneous, we affirm.

                                   I.

   Power Services was an electrical subcontractor on a construction
project in which MCI Constructors was the general contractor and
National Union was the surety. Power Services brought suit against
MCI, seeking payment for extra work performed and for delay and
inefficiency costs. The parties disagree as to whether they entered into
a binding settlement agreement to settle this case.

   On February 21, 2000, Robert Sciaroni, counsel for Power Ser-
vices, and two Power Services executives went to the office of Char-
lie Lee, counsel for MCI. The executives were scheduled to be
deposed there. Before the depositions began, however, Lee asked
Sciaroni if he would be willing to settle the case for $50,000. Sciaroni
                POWER SERVICES v. MCI CONSTRUCTORS                    3
made a counter offer of $60,000 to which Lee agreed. The two execu-
tives from Power Services consented to this figure and then left with-
out being deposed.

   Lee and Sciaroni then prepared a written settlement agreement (the
"Agreement") and faxed it to their clients. Sciaroni, who was autho-
rized to sign on Power Services’ behalf, signed the Agreement. The
parties dispute whether an agreement had been reached at this point.
Power Services contends that Lee told Sciaroni on multiple occasions
that he did not have the authority to settle the case on his clients’
behalf and that the settlement agreement required separate approval
from both MCI and National Union. Lee contends, however, that he
had settlement authority up to $100,000 and that the president of
MCI, to whom National Union had tendered settlement authority, had
approved the settlement offer before the parties drafted the Agree-
ment.

   Regardless, officials at MCI and National Union also signed the
Agreement that day, but Sciaroni was not informed of this. The next
day, Sciaroni called Lee to inquire about whether the Agreement had
been signed. There is a disagreement regarding what Lee told
Sciaroni at this point. Sciaroni asserts that Lee told him that the mat-
ter was "still under review." Lee, however, contends that he told
Sciaroni only that he did not know whether the Agreement had been
signed. Despite the disagreement over what Lee said, both parties
agree that Sciaroni informed Lee that Power Services was withdraw-
ing its settlement offer.

   Notwithstanding Power Services’ attempt to withdraw its settle-
ment offer, MCI moved for dismissal of the court action, claiming
that the parties had reached a settlement. Power Services opposed
this, alleging that the facts did not support a finding that the parties
had entered into a binding agreement. Power Services argued that Lee
never told Sciaroni that the offer had been accepted and did not have
the authority to accept the offer on MCI’s behalf. Therefore, Power
Services claimed that it withdrew the offer before MCI accepted it.
The district court held a hearing in which Sciaroni and Lee testified
as officers of the court, but they were not under oath. The court found
that there was a binding oral agreement and dismissed Power Ser-
vices’ suit.
4               POWER SERVICES v. MCI CONSTRUCTORS
   Power Services appealed to this court. We reversed and remanded
for an evidentiary hearing to resolve certain material factual disputes.
We concluded that while the district court had found that MCI
accepted Power Services’ offer before it was withdrawn, the court had
failed to determine whether Sciaroni had ever been informed of that
acceptance. And "[i]f Lee never told Sciaroni what his clients had
said, then no contract was formed unless Lee himself had authority
to accept the offer on [MCI’s] behalf." Since the district court had
also failed to resolve the issue of whether Lee had settlement author-
ity, there was simply not enough evidence on the record to support the
conclusion that the parties reached an oral agreement.

   On remand, the district court held an evidentiary hearing. At the
hearing, MCI called two witnesses, Lee and Clement Mitchell, MCI’s
president and CEO. Power Services called one witness, Sciaroni.
After hearing the testimony, the district court first found that Lee had
authority to settle the case. Next, the district court determined that the
conduct of the parties on February 21 led to the conclusion that all of
the parties believed a settlement had been reached. First, February 21
was four days before the discovery cutoff and both parties knew that
it was unlikely they would get an extension. Yet, upon agreeing to the
$60,000 figure, Lee promptly called off the depositions of two Power
Services executives. If Lee or Sciaroni had not believed the case was
settled, it would have been more prudent to conduct the depositions.

   Moreover, the district court examined the language of the written
settlement agreement and noted that instead of saying "this is an offer
to settle," which is common when there are on-going settlement nego-
tiations, the Agreement was termed a settlement memorandum and
made clear that "[t]he parties have agreed to settle [Power Services’]
lawsuit." The Agreement was then signed by Sciaroni. Based on this
evidence, the district court held that there was a meeting of the minds
and an agreement was reached on February 21. The district court rein-
stated its earlier order granting MCI’s motion to enforce the settle-
ment agreement and to dismiss Power Services’ suit. Power Services
appeals.

                                   II.

  When asked to enforce a settlement agreement, a court must first
"ascertain whether the parties have in fact agreed to settle" and then
                POWER SERVICES v. MCI CONSTRUCTORS                     5
"discern the terms of that settlement." See Moore v. Beaufort County,
936 F.2d 159, 162 (4th Cir. 1991). If there is a material dispute about
whether a settlement agreement exists, the court "must conduct a ple-
nary evidentiary hearing to resolve that dispute." Columbus-America
Discovery Group v. Atl. Mut. Ins. Co., 203 F.3d 291, 298 (4th Cir.
2000). On remand, the district court held an evidentiary hearing to
resolve the factual disputes concerning what Lee had told Sciaroni
regarding whether or not his clients had accepted the offer, and
whether Lee had the authority to settle the case. We review the dis-
trict court’s findings of facts under the clearly erroneous standard. See
Hensley v. Alcon Labs., Inc., 277 F.3d 535, 541 (4th Cir. 2002);
Moore, 936 F.2d at 162.

   The district court’s factual determination that the parties entered
into a settlement agreement was not clearly erroneous. There is suffi-
cient evidence to support the conclusion that the parties entered into
a settlement agreement. Power Services’ argument that no settlement
was reached rests on Sciaroni’s testimony that Lee disavowed settle-
ment authority and failed to sufficiently demonstrate that his clients
accepted the settlement offer. Yet the record reflects that Lee had the
authority to settle on behalf of his clients up to $100,000. On this
issue, the district court found the testimony of Lee and Mitchell to be
more credible than that of Sciaroni. And these are precisely the types
of credibility determinations that should not be upset on appellate
review. See, e.g., Anderson v. City of Bessemer City, 470 U.S. 564,
575-76 (1985).

   Similarly, we agree with the district court’s determination that the
parties’ actions on February 21 indicated a belief that a binding settle-
ment agreement had been reached. If Lee or Sciaroni believed that the
Agreement was nothing more than an offer that had yet to be
accepted, it is unlikely that either party would have agreed to cancel
the depositions of two Power Services executives four days before the
discovery cutoff. It also is difficult to believe that Sciaroni did not
interpret Lee’s actions in canceling the depositions as an indication
that the settlement offer had been accepted.

   In addition, Lee and Sciaroni were skilled attorneys who knew or
should have known that written offers of settlement usually carry
terms such as "this is an offer to settle" or "the parties have agreed
6               POWER SERVICES v. MCI CONSTRUCTORS
in principal." Instead, in this case, Lee and Sciaroni drafted a settle-
ment memorandum which clearly stated that "the parties have agreed
to settle [Power Services’] lawsuit." All indications are that both Lee
and Sciaroni believed that they had a binding agreement to settle on
February 21. The fact that Sciaroni and Power Services awoke the
next morning with a case of buyers’ remorse does not change the fact
that they had previously made an offer to settle which MCI had
accepted.

   In reviewing the evidence and hearing testimony, the district court
determined that a settlement had been reached. The district court’s
factual findings were not clearly erroneous. Accordingly, the judg-
ment of the district court is

                                                          AFFIRMED.